DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 12, 2022 has been entered.
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:
Claim 8, line 15, recites “wherein” which should be changed to --wherein-- to maintain consistent claim terminology.
Claim 15, line 21, recites “wherein” which should be changed to --wherein-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marquette et al. (US 9,322,146 B2) in view of Lee et al. (KR 10-2014-0080771 A; see previously provided machine translation) and in further view of Weigand (US 10,606,303 B2) and in further view of Kandula et al. (US 9,983,578 B2).
Regarding claim 1, Marquette et al. discloses a machine (see Figure 2), comprising:
an implement (20);
a first control component (80) comprising:
a second portion comprising a second input device (100), a third input device (the top 90 in Figure 3), a fourth input device (the bottom 90 in Figure 3),
wherein the third input device and the fourth input device are located adjacent to a first lateral side (the right side of 100 in Figure 3) of the second input device (see Figure 3),
a second lateral side (the left side of 100 in Figure 3) of the second input device that is opposite the first lateral side,
wherein the second input device is a vertically oriented scrolling input element (100 is a scrolling element),
wherein the second input device is located on a first side (to the left of the semi-circular member between 90 and 110 in Figure 3) of a vertical separation (the space between 100 and each 90 in Figure 3), and
wherein the third input device and the fourth input device are located on a second side (to the right of the semi-circular member between 90 and 110 in Figure 3) of the vertical separation.
Marquette et al. does not disclose a display device;
a first portion comprising a first input device configured to control an operation of the display device, and
wherein the first input device includes a plurality of input elements,
wherein a first input element of the plurality of input elements is provided between a second input element and a third input element of the plurality of input elements and provided between a fourth input element and a fifth input element of the plurality of input elements,
wherein the first input device is located adjacent to the second lateral side of the second input device that is opposite the first lateral side, 
wherein the second input device is located between the first input device and the third input device.
Weigand teaches a control component (30) that has a first portion (36) comprising a first input device (38a-38e) **[configured to control an operation of a display device (28)]**,
wherein the first input device includes a plurality of input elements (38a-38e),
wherein a first input element (38e) of the plurality of input elements is provided between a second input element (38a in Figure 3A) and a third input element (38b in Figure 3A) of the plurality of input elements and provided between a fourth input element (38c in Figure 3A) and a fifth input element (38d in Figure 3A) of the plurality of input elements, and
wherein the first input device is located adjacent to a lateral side (the left side of 37 in Figure 2A) of a second input device (37; Column 9 / Lines 40-44) that is opposite the first lateral side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first control component of Marquette et al. to have a first portion comprising a first input device configured to control an operation of a display device, to have the first input device includes a plurality of input elements, to have a first input element of the plurality of input elements be provided between a second input element and a third input element of the plurality of input elements and provided between a fourth input element and a fifth input element of the plurality of input elements, and to have the first input device be located adjacent to a lateral side of a second input device that is opposite the first lateral side, as taught by Weigand, for the purpose of providing a control panel that has a plurality of operating elements which can control different vehicle functions thereby allowing the user to operate more functions of the machine via use of the their hand(s).
Marquette et al. does not disclose a second control component,
wherein one of the first control component or the second control component is configured to control a first movement of the implement and/or the machine, and
wherein another one of the first control component or the second control component is configured to control a second movement of the implement and/or the machine.
Lee et al. teaches a first control component (31) and a second control component (32),
wherein one of the first control component or the second control component is **[configured to control a first movement of the implement and/or the machine]**, and
wherein another one of the first control component or the second control component is **[configured to control a second movement of the implement and/or the machine]**.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Marquette et al. to have a second control component, to have one of the first control component or the second control component is configured to control a first movement of the implement and/or the machine, and to have another one of the first control component or the second control component is configured to control a second movement of the implement and/or the machine, as taught by Lee et al., for the purpose of providing additional machine controllability to the user via the addition of the second control component.
Marquette et al. does not disclose that the second portion comprises a fifth input device and a sixth input device,
wherein the sixth input device is located on a first side of a vertical separation, and
wherein the fifth input device is located on a second side of the vertical separation.
Kandula et al. teaches a portion of a control component (46) that comprises a second input device (150), a third input device (138), a fourth input device (140), a fifth input device and a sixth input device (146 in Figure 9),
wherein the sixth input device is located on a first side (the left side) of the control component, and
wherein the fifth input device is located on a second side (the right side) of the control component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first control component of Marquette et al. to have a fifth input device and a sixth input device, to have the sixth input device be located on a first side of the control component, and to have the fifth input device be located on a second side of the control component, as taught by Kandula et al., for the purpose of for the purpose of providing additional functionality to the second portion via the addition of the fifth and sixth input devices.
Regarding claim 2, Marquette et al. in view of Weigand and in further view of Lee et al. and in further view of Kandula et al. discloses that the first input device is **[configured to control the operation of the display device concurrently with the first control component or the second control component controlling the first movement of the implement and/or the machine or concurrently with the first control component or the second control component controlling the second movement of the implement and/or the machine]**,
wherein the fourth input device is located below the third input device (see Figure 3 of Marquette et al.),
wherein the fifth input device is located below the fourth input device (142 is located below 140 in Figure 9 of Kandula et al.),
wherein a protruding element (the semi-circular member between 90 and 110 in Figure 3; Marquette et al.) is provided between the second input device and the third input device,
wherein the sixth input device is located below the second input device (146 is located below 150 in Figure 9 of Kandula et al.), and
wherein the sixth input device is located between the first input device and the fifth input device (once Marquette et al. is modified by Kandula et al., the sixth input device would be located directly below element 100 of Marquette et al. and the first input device of Weigand would be located to the left of 100 of Marquette et al. once Marquette et al. is modified by Weigand thus meeting the claim limitation).
Regarding claim 3, Marquette et al. in view of Weigand and in further view of Lee et al. and in further view of Kandula et al. discloses that the plurality of input elements are **[configured to control the operation of the display device concurrently with the first control component or the second control component controlling the first movement of the implement and/or the machine or concurrently with the first control component or the second control component controlling the second movement of the implement and/or the machine]**;
wherein the second input device is **[configured to control the first movement of the implement without controlling the first movement of the machine]**;
wherein the fourth input device is located below the third input device (see Figure 3 of Marquette et al.);
wherein the fifth input device is located below the fourth input device (142 is located below 140 in Figure 9 of Kandula et al.); and
wherein the second control component is **[configured to control the second movement of the machine without controlling the second movement of the implement]**.
Regarding claim 4, Marquette et al. discloses ground engaging members (the tires in Figure 1);
wherein the first control component is **[configured to control the first movement of the machine]**; and
wherein, when controlling the first movement of the machine, the first control component is **[configured to control a movement of the ground engaging members]**.
Regarding claim 5, Marquette et al. discloses ground engaging members (the tires in Figure 1);
wherein the first control component is **[configured to control a movement of a first portion of the ground engaging members]**; and
wherein the second control component is **[configured to control a movement of a second portion of the ground engaging members]**.
Regarding claim 6, Marquette et al. in view of Weigand discloses that the first input device is **[configured to control the operation of the display device while at least one of:
the first control component controls the movement of the first portion of the ground engaging members, or
the second control component controls the movement of the second portion of the ground engaging members]**.
Regarding claim 7, Marquette et al. in view of Lee et al. discloses that the first control component includes a first joystick (80 is a joystick); and
wherein the second control component includes a second joystick (32 of Lee et al. is a joystick).
Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marquette et al. (US 9,322,146 B2) in view of Weigand (US 10,606,303 B2).
Regarding claim 8, Marquette et al. discloses a control component (80) of a machine (see Figure 1), the control component comprising:
a second input device (100);
a third input device (the top 90 in Figure 3) located adjacent to a first lateral side (the right side of 100) of the second input device; and
a fourth input device (the bottom 90 in Figure 3) located adjacent to the first lateral side of the second input device,
wherein the second input device is a vertically oriented scrolling input element (100 is a scrolling element),
wherein the second input device is located on a first side (to the left of the semi-circular member between 90 and 110 in Figure 3) of a vertical separation (the space between 100 and each 90 in Figure 3),
wherein the third input device and the fourth input device are located on a second side (to the right of the semi-circular member between 90 and 110 in Figure 3) of the vertical separation,
wherein the fourth input device is located below the third input device (see Figure 3),
wherein one or more of the second input device, the third input device, or the fourth input device are **[configured to control an operation of the machine]**, and
wherein, when controlling the operation of the machine, the control component is **[configured to control at least one of an operation of an implement of the machine or an operation of ground engaging members (the tires in Figure 1) of the machine]**.
Marquette et al. does not disclose a first input device configured to control operation of a display device of the machine, and
wherein the first input device includes a plurality of input elements,
wherein a first input element of the plurality of input elements is provided between a second input element and a third input element of the plurality of input elements and provided between a fourth input element and a fifth input element of the plurality of input elements,
wherein the first input device is located adjacent to the second lateral side of the second input device that is opposite the first lateral side, 
wherein the second input device is located between the first input device and the third input device.
Weigand teaches a control component (30) comprises a first input device (38a-38e) **[configured to control an operation of a display device (28) of a machine]**,
wherein the first input device includes a plurality of input elements (38a-38e),
wherein a first input element (38e) of the plurality of input elements is provided between a second input element (38a in Figure 3A) and a third input element (38b in Figure 3A) of the plurality of input elements and provided between a fourth input element (38c in Figure 3A) and a fifth input element (38d in Figure 3A) of the plurality of input elements, and
wherein the first input device is located adjacent to a lateral side (the left side of 37 in Figure 2A) of a second input device (37; Column 9 / Lines 40-44) that is opposite the first lateral side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first control component of Marquette et al. to have a first input device configured to control an operation of a display device of the machine, to have the first input device includes a plurality of input elements, to have a first input element of the plurality of input elements be provided between a second input element and a third input element of the plurality of input elements and provided between a fourth input element and a fifth input element of the plurality of input elements, and to have the first input device be located adjacent to a lateral side of a second input device that is opposite the first lateral side, as taught by Weigand, for the purpose of providing a control panel that has a plurality of operating elements which can control different vehicle functions thereby allowing the user to operate more functions of the machine via use of the their hand(s).  Once Marquette et al. is modified by Weigand, the second input device would be located between the first input device and the third input device.  Also, the first input device would be configured to control the operation of the display device concurrently with the control component controlling the operation of the machine.
Regarding claim 9, Marquette et al. discloses that the control component is a joystick (80 is a joystick).
Regarding claim 10, Marquette et al. in view of Weigand discloses that the first input device is **[configured to control the operation of the display device concurrently with the control component controlling the operation of the implement of the machine]**.
Regarding claim 12, Marquette et al. in view of Weigand discloses that the first input device is **[configured to control the operation of the display device concurrently with the control component controlling the operation of the ground engaging members of the machine]**.
Regarding claim 13, Marquette et al. in view of Weigand discloses that the first input device is **[configured to control the operation of the display device concurrently with the control component controlling an operation of a portion of the ground engaging members of the machine]**.
Regarding claim 14, Marquette et al. in view of Weigand discloses that the plurality of input elements are **[configured to control the operation of the display device concurrently with the control component controlling the operation of the machine]**.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marquette et al. (US 9,322,146 B2) in view of Weigand (US 10,606,303 B2) as applied to claim 8 above, and further in view of Kandula et al. (US 9,983,578 B2).
Regarding claim 11, Marquette et al. discloses that the second input device is **[configured to control the operation of the implement of the machine]**, and
wherein a protruding element (the semi-circular member between 90 and 110 in Figure 3) is provided between the second input device and the third input device (see Figure 3).
Marquette et al. does not disclose that the control component further comprises a fifth input device and a sixth input device,
wherein the fifth input device is located below the fourth input device, and
wherein the sixth input device is located below the second input device.
Kandula et al. teaches a portion of a control component (46) that further comprises a second input device (150), a third input device (138), a fourth input device (140), a fifth input device and a sixth input device (146 in Figure 9),
wherein the fifth input device is located below the fourth input device (142 is below 140), and
wherein the sixth input device is located below the second input device (146 is below 150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first control component of Marquette et al. to have a fifth input device and a sixth input device, to have the fifth input device is located below the fourth input device, and to have the sixth input device is located below the second input device, as taught by Kandula et al., for the purpose of for the purpose of providing additional functionality to the second portion via the addition of the fifth and sixth input devices.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marquette et al. (US 9,322,146 B2) in view of Weigand (US 10,606,303 B2) and in further view of Lee et al. (KR 10-2014-0080771 A; see previously provided machine translation).
Regarding claim 15, Marquette et al. discloses system, comprising:
a machine (see Figure 1)
a first control component (80) comprising:
a second portion comprising a second input device (100), a third input device (the top 90 in Figure 3), and a fourth input device (the bottom 90 in Figure 3),
wherein the third input device is located adjacent to a first lateral side (to the right of 100) of the second input device;
wherein the fourth input device is located adjacent to the first lateral side of the second input device (see Figure 3),
wherein the fourth input device is located below the third input device (see Figure 3),
a second lateral side (to the left of 100 in Figure 3) of the second input device opposite the first lateral side,
wherein the second input device is a vertically oriented scrolling input element (100 is a scrolling element),
wherein the third input device and the fourth input device are vertically aligned (see Figure 3),
wherein the second input device is located on a first side (to the left of the semi-circular member between 90 and 110 in Figure 3) of a vertical separation (the space between 100 and each 90 in Figure 3), and
wherein the third input device and the fourth input device are located on a second side (to the right of the semi-circular member between 90 and 110 in Figure 3) of the vertical separation.
Marquette et al. does not disclose a display device;
a first portion comprising a first input device configured to control an operation of a display device of a machine, and
wherein the first input device includes a plurality of input elements,
wherein a first input element of the plurality of input elements is provided between a second input element and a third input element of the plurality of input elements and provided between a fourth input element and a fifth input element of the plurality of input elements,
wherein the first input device is located adjacent to the second lateral side of the second input device that is opposite the first lateral side, 
wherein the second input device is located between the first input device and the third input device.
Weigand teaches a control component (30) that has a first portion (36) comprising a first input device (38a-38e) **[configured to control an operation of a display device (28) of a machine]**,
wherein the first input device includes a plurality of input elements (38a-38e),
wherein a first input element (38e) of the plurality of input elements is provided between a second input element (38a in Figure 3A) and a third input element (38b in Figure 3A) of the plurality of input elements and provided between a fourth input element (38c in Figure 3A) and a fifth input element (38d in Figure 3A) of the plurality of input elements, and
wherein the first input device is located adjacent to a lateral side (the left side of 37 in Figure 2A) of a second input device (37; Column 9 / Lines 40-44) that is opposite the first lateral side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first control component of Marquette et al. to have a first portion comprising a first input device configured to control an operation of a display device, to have the first input device includes a plurality of input elements, to have a first input element of the plurality of input elements be provided between a second input element and a third input element of the plurality of input elements and provided between a fourth input element and a fifth input element of the plurality of input elements, and to have the first input device be located adjacent to a lateral side of a second input device that is opposite the first lateral side, as taught by Weigand, for the purpose of providing a control panel that has a plurality of operating elements which can control different vehicle functions thereby allowing the user to operate more functions of the machine via use of the their hand(s).
Marquette et al. does not disclose a second control component,
wherein one of the first control component or the second control component is configured to control a first movement of the implement and/or the machine, and
wherein another one of the first control component or the second control component is configured to control a second movement of the implement and/or the machine.
Lee et al. teaches a first control component (31) and a second control component (32),
wherein one of the first control component or the second control component is **[configured to control a first movement of the implement and/or the machine]**, and
wherein another one of the first control component or the second control component is **[configured to control a second movement of the implement and/or the machine]**.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Marquette et al. to have a second control component, to have one of the first control component or the second control component is configured to control a first movement of the implement and/or the machine, and to have another one of the first control component or the second control component is configured to control a second movement of the implement and/or the machine, as taught by Lee et al., for the purpose of providing additional machine controllability to the user via the addition of the second control component.
Regarding claim 16, Marquette et al. in view of Weigand and in further view of Lee et al. that the first control component is **[configured to control the movement of the implement]**;
wherein the second control component is **[configured to control the movement of the machine]**; and
wherein the first input device is **[configured to control the operation of the display device concurrently with at least one of:
the movement of the implement controlled by the first control component, or the movement of the machine controlled by the second control component]**.
Regarding claim 17, Marquette et al. in view of Lee et al. discloses that the first control component includes a first joystick (80 is a joystick; Marquette et al.), and
wherein the second control component includes a second joystick (32 is a joystick; Lee et al.).
Regarding claim 18, Marquette et al. in view of Weigand and in further view of Lee et al. discloses that the first input device is **[configured to control the operation of the display device concurrently with at least one of the one of the first control component or the second control component controlling the movement of the implement or the other one of the first control component or the second control component controlling the movement of the machine]**.
Regarding claim 19, Marquette et al. in view of Lee et al. discloses that when controlling the movement of the machine, the other one of the first control component or the second control component is **[configured to control a movement of ground engaging members (the tires in Figure 1 of Marquette et al. of the machine]**.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marquette et al. (US 9,322,146 B2) in view of Weigand (US 10,606,303 B2) and in further view of Lee et al. (KR 10-2014-0080771 A; see previously provided machine translation) as applied to claim 15 above, and further in view of Kandula et al. (US 9,983,578 B2).
Regarding claim 20, Marquette et al. in view of Weigand discloses that the plurality of input elements are **[configured to control the operation of the display device]**, and
wherein a protruding element (the semi-circular member between 90 and 110 in Figure 3) is provided between the second input device and the third input device.
Marquette et al. in view of Weigand and in further view of Lee et al. does not disclose that the first control component further comprises a fifth input device and a sixth input device,
wherein the fifth input device is located below the fourth input device, and
wherein the sixth input device is located below the second input device.
Kandula et al. teaches a portion of a control component (46) that further comprises a second input device (150), a third input device (138), a fourth input device (140), a fifth input device and a sixth input device (146 in Figure 9),
wherein the fifth input device is located below the fourth input device (142 is below 140), and
wherein the sixth input device is located below the second input device (146 is below 150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first control component of Marquette et al. in view of Weigand and in further view of Lee et al. to have a fifth input device and a sixth input device, to have the fifth input device is located below the fourth input device, and to have the sixth input device is located below the second input device, as taught by Kandula et al., for the purpose of for the purpose of providing additional functionality to the second portion via the addition of the fifth and sixth input devices.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mortensen et al. (US 2022/0341127 A1) discloses a similar invention such that a first control component has a first input device with a plurality of buttons, a second input device with a plurality of input devices, and the first input device is attached to a lateral side of the second input device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656